Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bao Tran on 9/17/2021.
The application has been amended as follows: 
	Cancel claims 19 and 20 and replace as shown below:
19.  The method of claim 18, comprising coupling a camera to the processor, wherein the processor performs analysis for object detection or avoidance and event recognition of video data, either executed within the camera or the edge computing unit, wherein the edge video analytics use deep neural network (DNN) algorithms within either the camera or the edge computing unit.
20.  The method of claim 18, wherein the edge learning comprises down-sampled neural network parameters.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Madsen et al (US 2018/0062274 A1), hereinafter Madsen, teaches a system comprising one or more antennas to focus on one or more predetermined targets; one or more 5G or 6G transceivers coupled to the one or more antennas; and a processor coupled to the one or more transceivers and one or more antennas in communication with the predetermined target using 5G or 6G protocols.
Madsen, however, fails to further teach that the processor runs applications and services with local content and local access network conditions at a network edge, wherein applications and services are above a network layer and wherein the processor computes data proximal to a the one or more predetermined targets to reduce latency.
Claims 2-8 and 10-17 are allowed for at least the reason for depending on claim 1.
Regarding claim 9, Madsen teaches a system comprising one or more antennas to focus on one or more predetermined targets; one or more transceivers coupled to the one or more antennas; a processor coupled to the one or more transceivers and one or more antennas in communication with the predetermined target using 5G or 6G protocols.
Madsen fails to further teach one or more Fresnel lenses to improve signal to noise ratio (SNR).
Regarding claim 18, Madsen in view of Kordybach et al (US 2018/0035255A1), hereinafter Kordybach, would enable a method comprising the steps of focusing one or more 
Madsen/Kordybach, however, fails to further teach an edge computing unit including a processor coupled to the one or more transceivers and one or more antennas in communication with the predetermined target using 5G or 6G protocols, wherein the processor runs application processing data generated at a network edge first at a first latency, and the processor accessing cloud application services at a second latency greater than the first latency; and an edge learning with pre-trained models and modifies the pre-trained models for a selected task.
Claims 19-20 are allowed for at least the reason for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845